NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                                No. 16-3680
                               ____________

                         SAUNDRA S. RUSSELL;
                           KEITH SADOWSKI,
                                      Appellants

                                     v.

    CITY OF PHILADELPHIA; DEPUTY COMMISSIONER KEVIN BETHEL,
 PHILADELPHIA POLICE DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL
       CAPACITY; DEPUTY COMMISSIONER WILLIAM BLACKBURN,
 PHILADELPHIA POLICE DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL
  CAPACITY; CAPTAIN WILLIAM BROADBENT, RETIRED, PHILADELPHIA
   POLICE DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
 INSPECTOR JAMES KELLY, PHILADELPHIA POLICE DEPARTMENT, IN HIS
  INDIVIDUAL AND OFFICIAL CAPACITY; CAPTAIN MELVIN SINGLETON,
 PHILADELPHIA POLICE DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL
   CAPACITY; LIEUTENANT THOMAS HYERS, RETIRED, PHILADELPHIA
   POLICE DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
      LIEUTENANT JACK FEINMAN, RETIRED, PHILADELPHIA POLICE
DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; LIEUTENANT
 EDWARD SPANGLER, RETIRED, PHILADELPHIA POLICE DEPARTMENT, IN
HIS INDIVIDUAL AND OFFICIAL CAPACITY; LIEUTENANT LAVERNE VANN,
PHILADELPHIA POLICE DEPARTMENT, IN HER INDIVIDUAL AND OFFICIAL
      CAPACITY; INSPECTOR AARON HORNE, PHILADELPHIA POLICE
  DEPARTMENT, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; CARROLL
   MADDEN, OCCUPATIONAL SAFETY ADMINISTRATOR, PHILADELPHIA
   POLICE DEPARTMENT IN HER INDIVIDUAL AND OFFICIAL CAPACITY;
COMMISSIONER CHARLES RAMSEY,PHILADELPHIA POLICE DEPARTMENT,
             IN HIS INDIVIDUAL AND OFFICIAL CAPACITY

               On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                         (D.C. Civ. No. 2-13-cv-03151)
            District Judge: Honorable Nitza I. Quiñones Alejandro
                               ______________
                                  Argued: July 11, 2017
                                    ______________

                 Before: McKEE, AMBRO, and ROTH, Circuit Judges

                                 (Filed: October 12, 2017)


Matthew B. Weisberg, Esq.                [ARGUED]
Weisberg Law
7 South Morton Avenue
Morton, PA 19070

              Counsel for Appellants

Elise Bruhl, Esq.                         [ARGUED]
City of Philadelphia Law Department
1515 Arch Street
17th Floor
Philadelphia, PA 19102

       Counsel for Appellees



                                      ____________

                                        OPINION ∗
                                      ____________

MCKEE, Circuit Judge.




∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
       Plaintiffs Saundra Russell and Keith Sadowski are both Philadelphia police

officers who brought several discrimination and retaliation claims against the City of

Philadelphia and related entities and individuals. 1 The District Court dismissed the suit

and granted summary judgment in favor of the Defendants based solely on technical

deficiencies in Plaintiffs’ response to Defendants’ motion for summary judgment on

Plaintiffs’ claims. 2

       Specifically, the District Court found that Plaintiffs did not comply with the very

basic requirement in Federal Rule of Civil Procedure 56. That Rule requires that litigants

who file a response to a motion for summary judgment “cit[e] to particular parts of the

materials in the record” to support their assertions that certain facts were genuinely

disputed. 3

       Since it is the attorney’s job (not the court’s) to closely examine the record to

determine if sufficient issues of fact exist to warrant a trial, we will affirm the dismissal

for the reasons set forth by the District Court. 4 We note moreover that, to the extent that




1
  Though Sadowski remains employed by the Philadelphia Police Department, Russell
was terminated from employment in July 2009.
2
  See Russell, et al. v. City of Phila., et al., No. 13-3151, 2016 WL 4478764 (E.D. Pa.
Aug. 25, 2016)
3
  Fed. R. Civ. P. 56.
4
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291.
                                                  3
Plaintiffs’ attorney cited to the record before the District Court and before this Court,

none of these citations support the claims of either Plaintiff.

       We recognize that our Order affirming this dismissal based solely on Plaintiff’s

attorney’s failure to comply with a rudimentary procedural rule extinguishes any

meritorious claims Plaintiffs may have had. Plaintiffs’ loss therefore results solely from

their attorney’s ineffective representation rather than any defect that may (or may not)

have existed in Plaintiffs’ claims.

        Nevertheless, our review is limited to the propriety of the District Court’s order

dismissing the complaint and granting judgment to Defendants as a matter of law. Since

we conclude that the dismissal was appropriate, Plaintiffs’ only possible recovery must

come from their attorney’s malpractice insurer, not from any of the Defendants. In order

to ensure that Plaintiffs are aware of this potential recourse, we will instruct Plaintiffs’

attorney to share this opinion with his clients and to ask them to send a letter to the Clerk

of this Court confirming that they have read this opinion, and that they fully understand

their potential recourse.

       For the reasons set forth above, we will affirm the District Court’s grant of

summary judgment to Defendants.




                                               4